The defendants’ motion for a review of the order of the trial court dated September 24, 1976, terminating a stay of execution in the appeal from the Superior Court in Fairfield County at Stamford is granted and the relief sought therein is denied.
*683Submitted October 12—decided October 13, 1976
Paul E. Knag, in support of the motion.
The plaintiff’s “Motion for Immediate Consideration of Motion for Review” in the appeal from the Superior Court in Fairfield County at Stamford is dismissed as moot.